       Case 2:05-cr-00229-SSV-DEK Document 86 Filed 04/07/21 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                            CRIMINAL ACTION

    VERSUS                                                       NO. 05-229

    MICHAEL CARTER                                         SECTION “R” (3)



                         ORDER AND REASONS


       Michael Carter moves pro se for compassionate release. 1            The

Government opposes the motion.2 Because Carter has not shown that he

meets the requirements for compassionate release, the Court denies the

motion.



I.     BACKGROUND

       On April 18, 2007, Carter pleaded guilty to a four-count indictment.3

Count 2 charged Carter with distributing fifty grams or more of cocaine base

in violation of 21 U.S.C. § 841(a)(1).4 Counts 1, 3, and 4 charged Carter with

distributing five grams or more of cocaine base in 21 U.S.C. § 841(a)(1). 5 The


1      R. Doc. 82.
2      R. Doc. 84.
3      R. Doc. 40.
4      R. Doc. 1 at 2.
5      Id. at 1-2.
     Case 2:05-cr-00229-SSV-DEK Document 86 Filed 04/07/21 Page 2 of 9




Government also filed a bill of information to establish that Carter had a

prior conviction for possession with intent to distribute cocaine.6

      According to the factual basis Carter signed, 7 he sold crack to a

confidential source working with the DEA on four separate occasions. 8

Carter sold 44.9 grams, 9 52 grams,10 21.5 grams,11 and 28.4 grams of crack

to the confidential source,12 for a total quantity of 146.8 grams, during those

four transactions.      The Court sentenced Carter to 262 months’

imprisonment,13 to be followed by 10 years’ supervised release. 14 Carter is

incarcerated at Oklahoma City FTC. 15 He has a projected release date of April

27, 2024.16




6     R. Doc. 42.
7     R. Doc. 44 at 3.
8     Id.
9     Id. at 1.
10    Id. at 2.
11    Id.
12    Id. at 3.
13    R. Doc. 52 at 2.
14    Id. at 3.
15    See      Federal Bureau   of     Prisons,    Find      an       Inmate,
https://www.bop.gov/inmateloc/ (last visited April 6, 2021).
16    See id.
                                  2
      Case 2:05-cr-00229-SSV-DEK Document 86 Filed 04/07/21 Page 3 of 9




II.   DISCUSSION

      A.    Exhaustion

      Before a federal court will assess the merits of a motion for

compassionate release, defendants must show that they have “fully

exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf,” or that “30 days [have

passed] from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582. The Fifth Circuit has clarified that “all requests

for compassionate release must be presented to the Bureau of Prisons before

they are litigated in the federal courts.” United States v. Franco, 973 F.3d

465, 468 (5th Cir. 2020), cert. denied, No. 20-5997, 2020 WL 7132458 (U.S.

Dec. 7, 2020). The defendant bears the burden of demonstrating exhaustion.

See, e.g., United States v. Rodriguez, No. 15-198, 2020 WL 5369400, at *2

(E.D. La. Sept. 8, 2020); United States v. Murray, No. 19-041, 2020 WL

4000858, at *2 (E.D. La. July 15, 2020); United States v. Castro, No. 15-309,

2020 WL 3076667, at *2 (E.D. La. June 10, 2020).

      In addition, the Fifth Circuit has held that the exhaustion requirement

is a “mandatory claim-processing rule.” Franco, 973 F.3d at 468. Like other

mandatory-claim processing rules, the Court must enforce the rule if a party

properly raises the issue. See id.; see also Pierre-Paul v. Barr, 930 F.3d 684,


                                      3
     Case 2:05-cr-00229-SSV-DEK Document 86 Filed 04/07/21 Page 4 of 9




692 (5th Cir. 2019) (“A claim-processing rule is mandatory to the extent a

court must enforce the rule if a party properly raises it.”). The Government

concedes exhaustion in this case. 17

      Carter sent a request for compassionate release to the warden of FCI

Texarkana18 on July 29, 2020.19 The warden responded on August 26, 2020,

denying Carter’s request. 20    Because Carter presented his request for

compassionate release to the BOP, and because the Government concedes

exhaustion, 21 the Court proceeds to the merits of Carter’s motion.

      B.    Extraordinary and Compelling Reasons

      Courts may only grant compassionate release when “extraordinary and

compelling reasons warrant such a reduction,” and “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.”     18 U.S.C. § 3582(c)(1)(A)(i)-(ii).     The relevant policy

statement is set out in § 1B1.13 of the United States Sentencing Guidelines.

The commentary to § 1B1.13 describes four “extraordinary and compelling




17    R. Doc. 84 at 3.
18    Carter was previously incarcerated at FCI Texarkana. See R. Doc. 84-
2. He has since been transferred to Oklahoma City FTC. See Federal Bureau
of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last visited
April 6, 2021); see also R. Doc. 84 at 1.
19    R. Doc. 82-2 at 9.
20    Id.
21    R. Doc. 84 at 3.
                                       4
     Case 2:05-cr-00229-SSV-DEK Document 86 Filed 04/07/21 Page 5 of 9




reasons” that could warrant a reduced sentence: (1) medical conditions, (2)

age—starting at age 65,22 (3) family circumstances, and (4) “[o]ther

[r]easons.” U.S.S.G. § 1B1.13 cmt. n.1(A)-(D). The commentary further

specifies that, to be sufficiently serious to warrant release, a medical

condition must be a “terminal illness” or a condition that “substantially

diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not

expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).

     Carter argues that his medical conditions place him at high risk for

death or serious illness were he to contract COVID-19. 23 In United States v.

Thompson, the Fifth Circuit noted that, “in some exceptional cases” courts

“have granted compassionate release where the defendant has demonstrated

an increased risk of serious illness if he or she were to contract COVID.” 984

F.3d 431, 434 (5th Cir. 2021). But there is no “unanimous” agreement in the

courts that “every high-risk inmate with preexisting conditions” has

demonstrated an extraordinary and compelling reason. Id. The Thompson

court affirmed a denial of compassionate release for a defendant who




22   The record indicates that Carter is 60 years old. R. Doc. 84 at 1.
23   R. Doc. 82-2 at 9.
                                     5
     Case 2:05-cr-00229-SSV-DEK Document 86 Filed 04/07/21 Page 6 of 9




suffered from hypertension, high cholesterol, and had previously suffered a

stroke. Id. at 1.

      Here, Carter contends that he suffers from hypertension 24 and that he

has had heart surgery for an aortic valve replacement.25 Neither Carter nor

the Government provides the Court with medical records that would assist

the Court in assessing the severity of Carter’s conditions. But the record

includes the warden’s two-page denial letter to Carter. 26 There, the warden

indicates that Carter was being treated for “Hyperlipidemia, Hypertension,

Mitral   Valve      Disorder,   Gastroesophageal   Reflux   Disease   without

Esophagitis, Umbilical Hernia, Glaucoma, and Disorder of Synovium and

Tendon.”27     After cursorily enumerating these conditions, the warden

indicates that the BOP has been providing adequate treatment to Carter, that

Carter’s medical status is “considered stable,”28 and that the BOP did not find

that Carter had been diagnosed with a “terminal illness” or any other

condition that substantially diminished his ability “to provide self-care

within the environment of a correctional facility.” 29 Nothing in the record




24    R. Doc. 82 at 5.
25    Id.
26    R. Doc. 84-2.
27    Id. at 1.
28    Id.
29    Id.
                                       6
     Case 2:05-cr-00229-SSV-DEK Document 86 Filed 04/07/21 Page 7 of 9




provides the Court with a basis to doubt the BOP’s conclusions as to the

severity of Carter’s medical conditions, or Carter’s ability to provide self-care

in BOP custody. It is Carter’s burden to demonstrate that his medical

conditions constitute extraordinary reasons meriting compassionate release.

See, e.g., Rodriguez, 2020 WL 5369400, at *2 (noting that the defendant

bears the burden of demonstrating extraordinary and compelling reasons);

Murray, 2020 WL 4000858, at *2 (same); Castro, 2020 WL 3076667, at *2

(same); see also Thompson, 984 F.3d at 434 (affirming denial of

compassionate release, noting that “nearly half” of American adults have

hypertension, rendering the inmate’s condition far from “extraordinary”).

      The heart of Carter’s claim is a generalized fear of COVID-19.         But

generalized fear of the virus does not rise to an “extraordinary and

compelling reason” justifying release. See, e.g., Thompson, 984 F.3d at 435

(“Fear of COVID doesn’t automatically entitled a prisoner to release.”);

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate

release . . . .”); United States v. Marco Perez-Serrano, No. 13-2, 2020 WL

2754914, at *2 (S.D. Miss. May 27, 2020) (“A generalized fear of contracting

COVID-19 does not justify compassionate release.”). Moreover, Oklahoma


                                       7
     Case 2:05-cr-00229-SSV-DEK Document 86 Filed 04/07/21 Page 8 of 9




City FTC reports only twelve positive COVID-19 cases 30 among an inmate

population of 1,036. 31 The Court finds that Carter has not established that

his medical conditions amount to extraordinary and compelling reasons

meriting compassionate release.

      C.    Section 3553(a) Factors

      The Court also finds that the Section 3553(a) factors do not support a

reduction in Carter’s sentence. When determining whether to modify a

sentence under Section 3582(c)(1)(A), the Court must “consider[] the factors

set forth in section 3553(a).” See 18 U.S.C. § 3582(c)(1)(A). Here, both the

“seriousness of the offense” and “the history and characteristics of the

defendant” militate against early release. 18 U.S.C. § 3553(a). Carter was

convicted of serious drug offenses involving large quantities of narcotics.

Further, the bill of information indicated that Carter already had prior felony

drug conviction. 32 The Court finds that the Section 3553(a) factors do not

weigh in favor of compassionate release.




30    Federal      Bureau        of      Prisons,    COVID-19     Cases,
https://www.bop.gov/coronavirus/ (last visited April 6, 2021).
31    Federal     Bureau       of     Prisons,    Population   Statistics,
https://www.bop.gov/mobile/about/population_statistics.jsp (last visited
April 6, 2021).
32    R. Doc. 42; R. Doc. 51; R. Doc. 52.
                                      8
     Case 2:05-cr-00229-SSV-DEK Document 86 Filed 04/07/21 Page 9 of 9




      D.    Danger to the Community

      When ruling on a motion for compassionate release, the Court must

assess whether the defendant is “a danger to the safety of any other person

or to the community.” U.S.S.G. § 1B1.13(2). In making this determination,

the Court looks to 18 U.S.C. § 3142(g). Id. The factors set out in § 3142(g)

are similar to § 3553(a), and include the “nature and circumstances of the

offense” and the “the history and characteristics” of the defendant. Id. at

§ 3142(g)(1)-(4). As noted above, these factors weigh against compassionate

release. The Court finds that the nature of Carter’s drug offense, as well as

Carter’s criminal history, militate against release.



III. CONCLUSION

      For the foregoing reasons, Carter’s motion for compassionate release

is DENIED.




           New Orleans, Louisiana, this _____
                                         7th day of April, 2021.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                       9
